                                                                          FILED
                                                                           OCT O7 2019
                                                                        Clerk, U.S District Court
                                                                           District Of Montana
                                                                                 Missoula



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,                            CR 15-07-H-DWM

              Plaintiff,

       vs.                                                   ORDER

 CARRI ROBERTSON, as Personal
 Representative of the Estate of Joseph
 Robertson,

              Defendant.


      On April 15, 2019, the Supreme Court made the perplexing decision to grant

Robertson's petition for certiorari upon his death, notwithstanding its practice of

dismissing petitions in such circumstances. See Dove v. United States, 423 U.S.

325,325 (1976) (per curiam) overruling in part Durham v. United States, 401 U.S.

481 (1971); Warden, Green Haven St. Prison v. Palermo, 431 U.S. 911

(1977). The Supreme Court's decision contravened the rule that "the death of a

criminal defendant pending an appeal of right will abate the prosecution ab initio,

although death pending the Supreme Court's discretionary determination on a

petition for a writ of certiorari will not." United States v. Oberlin, 718 F.2d 894,


                                           1
896 (9th Cir. 1983). It also put this Court in the peculiar position of having to

adjudicate the validity of Robertson's outstanding obligation to pay funds related

to his appointed counsel.

      Having reviewed the parties' briefing, (see Docs. 294, 294), and heard

argument on October 4, 2019, the defendant's reimbursement obligations under the

Criminal Justice Act ("CJA") have not been abated and the $1,550 currently held

by the Court will be paid toward that debt.

                              PROCEDURAL HISTORY

      In May 2015, Defendant Joseph David Robertson was indicted on charges of

unauthorized discharge of pollutants into waters of the United States, 33 U.S.C.

§§ 131 l(a), 1319(c)(2)(A), (Counts I and III); and malicious mischief-

injury/depredation of property of the United States, 18 U.S.C. § 1361 (Count II).

(Doc. 1.) His trial in October 2015 resulted in a hung jury and a mistrial was

declared. (See Doc. 78.) A second jury trial was held in April 2016, and

Robertson was convicted on all three counts. (Docs. 203, 204.) On July 20, 2016,

he was senten~ed to 18 months imprisonment (See Docs. 240, 244.) He was also

ordered to pay $300 in special assessments and $129,933.50 in restitution. (Jd.)

He appealed, (Doc. 246), and his conviction and sentence were affirmed by the

Ninth Circuit Court of Appeals, (Docs. 270, 271 ). Robertson filed a petition for

certiorari with the United States Supreme Court, which was granted in the name of


                                          2
his wife, Carri Robertson, after Joseph died in March 2019. (Doc. 283.) The case

was remanded to the Ninth Circuit for a mootness determination, (id.) , and the

Ninth Circuit then remanded to this Court with the direction that the undersigned

vacate the indictment, judgment of conviction, the special assessment, and the

restitution order, (Doc. 284). A mandate was issued on August 1, 2019, (Doc.

285), and on August 12, this Court did just that, (Doc. 289).

      However, the August 12 Order also identified an outstanding issue in the

case regarding the refund of Robertson's criminal monetary penalties. (Id.) Court

records indicate that Joseph Robertson has paid $300.00 in assessments and

$1,250.00 in restitution, for a total of $1,550.00. In light of his death, those

payments are presumptively refundable. See Nelson v. Colorado, 137 S. Ct. 1249,

1257-58 (2017) (addressing restitution); United States v. Hayes, 385 F.3d 1226,

1229-30 (9th Cir. 2004) (addressing special assessments); Fed. R. Crim. P. 41(g)

(governing the return of property). However, this case is unique in that prior to his

conviction, Robertson was ordered to pay a lump sum of $12,000.00, plus an

additional $300.00 per month, toward the cost of his representation under the

Criminal Justice Act ("CJA"), 18 U.S.C. § 3006A(f). (See Docs. 113, 137, 146.)

Robertson initially challenged the Court's CJA order on interlocutory appeal,

(Doc. 153), but was unsuccessful, (Doc. 222). The Court's order for payment of




                                           3
fees was affirmed on direct appeal, (Doc. 271 ), and was not challenged at the

Supreme Court.

      Financial records indicate that the Court has not received any payments from

Robertson towards his outstanding CJA obligation. At the time he sought

interlocutory appeal, the lump-sum payment of $12,000.00 was stayed pending the

outcome of his appeal. (Docs. 158, 160.) Robertson was required, however, to

continue to make his monthly payments of $300.00. (Id.) He did not do so. In

addition to the lump sum of$12,000.00, Robertson's monthly obligations total

$1,800.00 ($300.00 per month from February 2016 to July 2016). Appellate

proceedings have concluded and $13,800.00 remains outstanding.

                                     ANALYSIS

      The two questions thus remain: ( 1) whether an order for the repayment of

CJA funds survives when an indictment and judgment are vacated and (2) if so,

whether the refund of the monies paid by the now-deceased defendant towards his

special assessment ($300) and his restitution ($1,250) can be put towards amounts

owed under the CJA. Both are answered in the affirmative.

I.    The Obligation

      The defendant's estate first argues that counsel was only appointed because

the defendant was charged with a felony, see 18 U.S.C. § 3006A(a)(l)(A),

meaning any CJA repayment obligation vanished when the indictment forming the


                                         4
basis of that felony charge was vacated. Second, the estate argues that the payment

obligation abated upon the defendant's death: "death pending appeal of a criminal

conviction abates not only the appeal but all proceedings in the prosecution from

its inception." United States v. Rich, 603 F.3d 722, 724 (9th Cir. 2010) (quoting

Oberlin, 718 F .2d at 895). Neither argument is persuasive.

      A.     Scope of§ 3006A

      Section§ 3006A confers broad authority to appoint counsel and, contrary to

the estate's position, does not necessarily require the filing of felony charges.

Section 3006A(a) outlines ten circumstances under which the provision of

representation is mandatory and two where it is discretionary. Mandatory

appointment includes situations where an individual "is entitled to appointment of

counsel under the sixth amendment to the Constitution,"§ 3006A(a)(l)(H), and

where an individual "faces loss of liberty in a case, and Federal law requires the

appointment of counsel," § 3 006A( a)( 1)(I). These provisions are sometimes used

to appoint pre-indictment counsel to a person under investigation by Federal

authorities. Thus, an indictment is not a condition precedent for counsel to be

appointed. Even if it were, however, the defendant's abatement argument is

unpersuasive.

      B.     Abatement

      The doctrine of abatement does not support vacating the payment of monies


                                           5
owed under the CJA.1 This doctrine is based on the common law concept that

when a defendant dies pending appeal, "everything associated with the case is

extinguished, leaving the defendant as if he had never been indicted or convicted."

United States v. Libous, 858 F.3d 64, 66 (2d Cir. 2017) (internal quotation marks

omitted); see also United States v. Brooks, 872 F.3d 78, 90 (2d Cir. 2017). But the

application of the abatement doctrine has been far from uniform. See Bevel v.

Commonwealth, 717 S.E.2d 789, 793-94 (Va. 2011) (collecting cases) ("Given the

diversity of opinion in the application of the abatement doctrine, it is perhaps not

surprising that the doctrine's legal underpinnings are not well established."). It

has, however, been extended to payments made related to fines, Libous, 858 F.3d

at 67; restitution, Brooks, 872 F.3d at 90-91; and criminal forfeiture, Oberlin, 718

F.2d at 896.

      Whether the doctrine of abatement applies specifically to CJA obligations

appears to be a question of first impression. But two cases provide useful

guidance. In Rich, the Ninth Circuit determined that abatement does not apply to a




1
  As a point of clarification, the Supreme Court's decision in Nelson was based on
due process grounds, not the doctrine of abatement. 137 S. Ct. at 1257-58. But at
least one circuit has held that "the reasoning of Nelson also compels abating
monetary penalties where a defendant dies during his direct appeal, as there is no
longer a valid conviction to support the government's retention of the penalty."
See United States v. Brooks, 872 F.3d 78, 89 (2d Cir. 2017) (internal quotation
marks and alteration omitted).
                                          6
presentence receivership order. 603 F.3d at 727-28. Early in the case, the district

court entered an order and appointed "a receiver to take from Rich the property he

fraudulently obtained from investors and to restore it to them." Id. at 725. The

Ninth Circuit ultimately determined that even though Rich's conviction was

abated, the receivership "was not dependent in any way on [that] conviction" and

therefore remained in place. Id. at 727. In contrast, the court held that the later-

imposed "Restitution Order," which was contingent on the judgment, had to be

abated because "it is inappropriate to impose restitution on the estate of a deceased

individual who, in the eyes of the law, was never indicted or convicted." Id. at

729.

       Analogously, the Second Circuit has held that a forfeited bond security is not

subject to abatement because a bail bond order "was not made to adjudicate [the

defendant]'s guilt or innocence for the charged offenses" but was "collateral to the

determination of guilt or innocence in [the underlying] criminal case, arising out of

a violation of separate orders and conditions entered by the court and agreed to by

[the defendant] and his family members." See Brooks, 872 F.3d at 93-94

(discussing the contractual nature of a bond agreement). It further explained that

"bond forfeiture also does not implicate the two principles underlying the doctrine

of abatement ab initio (finality and punishment)." Id. at 94.

       The situation here is similar to that in Rich and Brooks. An order requiring a

                                          7
criminal defendant to make payments or partial payments towards his or her

representation under the CJA is not made to adjudicate guilt or innocence. It is not

dependent "in any way" on the defendant's conviction. Rich, 603 F.3d at 727; see

United States v. Wilson, 597 F.3d 353, 358 (6th Cir. 2010) (requiring the defendant

pay for legal services even when acquitted). Rather, a CJA payment obligation is

set by separate order following the filing of a Form CJA-23 Financial Affidavit.

(See Doc. 11 .) That filing is "in support of request for attorney, expert, or other

services without payment of fee," meaning the defendant has implicitly agreed to

the terms of such an appointment. (Id.) The appointment is akin to a private

contract with an attorney to furnish a defense. See United States v. Standiford, 148

F .3d 864, 870 (7th Cir. 1998) (describing a CJA reimbursement order "as an

independent civil liability"). Had the defendant hired a private attorney in this

proceeding, there would be no question that he owed for the services rendered

regardless of the outcome.

      Nor does such payment implicate either finality or punishment. As was the

case in Brooks, 872 F.3d at 94, Robertson's direct challenges to the CJA Order

were rejected and the Order was affirmed on appeal. (See Docs. 153, 222, 224,

246, 271.) Moreover, payments under the CJA are based on a defendant's

financial ability to contribute to his or her own defense; they are not purtitive. See

CJA Guidelines§ 210.40.20(g) (explaining that any judicial inquiry into a person's

                                           8
assets cannot be used for any purpose but determining eligibility for appointed

counsel); cf Oberlin, 718 F .2d at 896 (describing tax fraud provisions as "clearly

remedial and designed to reimburse the government").

      Brooks also addresses the "but for" argument implicit in the estate's

analysis:

      While it is true that 'but for' the prosecution of the case against him,
      [the defendant] would not have been subject to the bail bond and the
      resulting forfeiture, this argument fails. When the district court in this
      case imposed the terms of pre-trial release on [the defendant], it did so
      for reasons independent of his guilt or innocence. These terms and
      conditions were not determined by the outcome of the offenses
      prosecuted, and therefore the principles of abatement do not apply.

872 F.3d at 94. Such is the case here. See also Addison v. Albany Cty., 432 P.3d

513, 516 (Wyo. 2018) (favorably citing Brooks).

      Based on the considerations discussed above, abatement does not apply in

this context.

II.   Funds Held by the Court

      As mentioned above, the Court currently has $1,550 in its possession in the

form of the refund of Robertson's criminal monetary penalties. Pursuant to

§ 3006A, the Court may direct funds be paid to the CJA if it "finds that funds are

available for payment from or on behalf of a person furnished representation." 18

U.S.C. § 3006A(f). Thus, the necessary inquiry is whether the funds held by the




                                          9
Court are considered "available for payment." 2 See United States v. Bursey, 515

F.2d 1228, 1236, 1238 (5th Cir. 1975); United States v. Santarpia, 560 F.2d 448,

455-56 (1st Cir. 1977); United States v. Bracewell, 569 F.2d 1194, 1198-1200 (2d

Cir. 1978); Bridges v. United States, 588 F.2d 911, 912-13 (4th Cir. 1978); United

States v. Arnaiz, 842 F.2d 217, 222 (9th Cir. 1988); United States v. Nelson, 609 F.

App'x 559, 571-72 (11th Cir. 2015).

      The first step in this process is to assess the financial condition of the

defendant and the impact of such an order on his personal and family

responsibilities to ensure "the defendant will not suffer extreme hardship as a

consequence of being deprived of his funds." See Bracewell, 569 F.2d at 1199;

United States v. Parker, 439 F .3d 81, 93-94 (2d Cir. 2006); United States v.

Konrad, 730 F.3d 343, 347 (3d Cir. 2013). That inquiry already occurred in this

case, when the initial order for reimbursement was entered, (Doc. 146), and

affirmed, (Doc. 271).




2
  It is true that the United States, as a creditor, has the same right as other creditors
to apply a debtor's money that is in its possession to extinguish debts due. United
States v. Munsey Trust Co., 332 U.S. 234,239 (1947); see also 31 U.S.C. § 3713
(outlining the priority of government claims). However, the United States is not in
possession of this money as creditor, rather the clerk of court has possession of a
refund of a criminal monetary penalty. See United States v. Jones, 607 F.2d 687,
688 (5th Cir. 1979).

                                           10
      The second step of a§ 3006A(f) inquiry is to determine whether the funds

are "available." Generally, "[a]ssets are available when a defendant has control

over or discretionary use of them." Konrad, 730 F.3d at 347, 350. Courts must

also consider, however, whether there are "any claims to funds in a defendant's

possession made by persons other than the defendant." Bracewell, 569 F.2d at

1200. "If monies paid on a defendant's behalf actually belong to a third party, then

they are not 'available for payment."' Id.; United States v. Crosby, 602 F.2d 24, 28

(2d Cir. 1979) ( concluding that assets unconditionally paid to a third party were

not "available"). But "[i]n the usual case, the district judge need not permit a full-

fledged adversarial inquiry into the nature and amount of a defendant's assets; nor

need he become involved in determining priorities to those assets." Bracewell, 569

F.2d at 1200 (emphasis added): see also United States v. Embry, 128 F.3d 584, 586

(7th Cir. 1997) (rejecting the argument that money "earmarked" for another

purpose "enjoy[ed] a higher priority than would money destined to replenish the

public purse"); Konrad, 730 F.3d at 350 ("The CJA analysis is designed to

determine the ability to pay future legal costs, rather than payment of an accrued

debt.").

           In Bursey, a defendant paid a bond deposit for pretrial release of $1,000.

515 F .2d at 1231. After the defendant's conviction was vacated on appeal and the

indictment dismissed on remand, "the district court entered an order directing the


                                            11
clerk of court to transmit $1,000, the amount of [the defendant]' s cash deposit on

bond, to the Administrative Office of the United States Courts for deposit in the

Treasury as reimbursement for the costs of his appointed counsel." Id. In doing

so, the district court relied on§ 3006A(t). Id. The order was appealed, and the

defendant's parents intervened on the grounds that the cash deposit was their

property and should have been returned to them. Id. at 1232. The Fifth Circuit

reversed and remanded on the grounds that the mere existence of the bond deposit

"did not necessarily establish that the Government was entitled to its recovery

under§ 3006A(t)" and the district court failed to make an "appropriate inquiry"

into the availability of the funds given the parents' interest. Id. at 1236, 1237.

Notably, however, the Fifth Circuit focused heavily on the unique nature cash

bonds and the fact that someone other than the defendant furnished the money in

the first place. Id. at 1236 ("[T]here is no reason to presume that any third party

willing to provide funds for a bond deposit for a criminal defendant money which

would ordinarily be refunded would necessarily also supply funds to be expended

for the payment of counsel.").

      Here, the Court received briefing from the parties and heard argument on

this issue. See Bridges, 588 F.2d at 912-13; Crosby, 602 F.2d at 28. Unlike the

situation in Bursey, there is no evidence that the money held by the Court was

furnished by anyone other than the defendant. And, if Robertson were alive, there

                                          12
is little doubt that funds refunded to him personally would be "available"

considering the fact that he paid the money himself and such amounts are due

under§ 3006(f). Neither his death nor the creation of an estate alters those

fundamental facts. 3 The $1,550 held by the clerk is therefore "available" under

§ 3 006A(f) and shall be paid to the CJA.

                                   CONCLUSION

       Accordingly, IT IS ORDERED that the clerk of court transmit the $1,550 to

the Administrative Office of the United States Courts for deposit in the Treasury as

reimbursement for the costs of Robertson's appointed counsel. See 18 U.S.C.

§ 3006A(f). Having fulfilled the terms of the remand, the clerk is further directed

to close the case file .
                           .J_
       DATED this     L day of October, 2019.




3
 Both the administration of the defendant's estate in terms of creditor priority, see
Mont. Code Ann.§ 72-3-807, and any argument that the defendant's wife Carri
may be an "interested person" in that proceeding, see Mont. Code Ann.
§ 72-1- 103(25), are irrelevant to the § 3006A(f) inquiry. See Bracewell, 569 F .2d
at 1200.
                                          13
